Citation Nr: 1209239	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  10-13 550	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for aortic stenosis.

2.  Entitlement to service connection for diabetes mellitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to May 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was later transferred to the jurisdiction of the Newark, New Jersey RO. 

A hearing on these matters was held before the undersigned Veterans Law Judge on January 9, 2012.  A copy of the hearing transcript has been associated with the file.

At the January 2012 hearing, the Veteran communicated his intent to withdraw appeals for service connection for peripheral neuropathy and stroke residuals.  Therefore, the Board finds that the appeal of these claims for has been withdrawn.  See 38 C.F.R. § 20.204.  The Veteran also indicated that he desired to revoke his appointment of the New Jersey Department of Military and Veterans' Affairs as his representative.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

(The decision below addresses the application to reopen a claim of service connection for aortic stenosis.  The underlying question of entitlement to service connection for a cardiac disorder and the claim of service connection for diabetes mellitus are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  A November 2005 rating decision declined to reopen a previously denied claim of service connection for congenital aortic stenosis; the Veteran did not appeal.

2.  Evidence received since November 2005 relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A November 2005 RO decision that denied an application to reopen a claim of service connection for aortic stenosis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  The evidence added to the record since November 2005 is new and material; the claim for service connection for a cardiac disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

Service connection for a cardiac disorder was initially denied by rating decision dated November 1970, on the grounds that the Veteran's cardiac disorder, congenital aortic stenosis, was a congenital disorder for which service connection could not be granted.  There was no appeal filed, and that decision became final.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970).  

A November 2005 decision by the RO denied an application to reopen and, like the 1970 decision, it was not appealed by the Veteran.  Thus, the Veteran's service connection claim may be considered on the merits only if new and material evidence has been received since the prior adjudication-November 2005.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

An application to reopen the claim was filed in December 2008.  In support of his claim, the Veteran has submitted private cardiac catheterization records showing evidence of extensive cardiac disease, but no evidence of aortic stenosis.  

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.   38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim. In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

On review, the Board finds that the Veteran has submitted new and material evidence.  The record contains medical evidence of treatment for multiple cardiac disorders; however, several cardiac catherizations and electrocardiograms have shown that the Veteran does not have aortic stenosis.  This new evidence relates to an unestablished fact necessary to substantiate the claim, specifically, that the cardiac disorder observed during service may not be congenital in nature.  See 38 C.F.R. § 3.156, 4.125(a).  It raises a reasonable possibility of establishing the claim.  Id.  Therefore, presuming its credibility, the evidence is new and material.  Such new and material evidence having been received, the claim is reopened.  


ORDER

New and material evidence to reopen a claim of service connection for aortic stenosis has been received, and to this limited extent, the appeal of this issue is granted.  


REMAND

The Veteran contends that he was exposed to water contaminates at Camp Lejeune and that such exposure caused him to develop diabetes mellitus.  The Veteran's service records reflect that he was stationed at Camp Lejeune from December 1969 to May 1969, which falls within the timeframe during which individuals at Camp Lejeune were potentially exposed to drinking water contaminated with volatile organic compounds, including benzene, vinyl chloride, tetrachloroethylene (PCE) and trichloroethylene (TCE).  See VBA Fast Letter No. 11-03 (Jan. 11, 2011)

Fast Letter No. 11-03 provides instructions for claims involving exposure to contaminated water during service at Camp Lejeune.  A subsequent letter issued on April 27, 2011 discusses specific evidentiary development to be conducted in these contaminated water cases.  See Training Letter No. 11-03 (April 27, 2011).  Both documents stipulate that appeals involving claims for service connection for specific disabilities asserted to be secondary to water contaminates at Camp Lejeune are to be remanded to the Louisville, Kentucky RO.  Thus, in accordance with these directives, and because the Veteran's appeal includes the issue of entitlement to service connection for diabetes mellitus secondary to water contaminates at Camp Lejeune, the Board must return this issue for further development.

The Veteran has been diagnosed with multiple cardiac disorders, including coronary artery disease and arrhythmia.  His service treatment records reflect that he was treated for cardiac symptoms during his period of active service, which ultimately resulted in his discharge.  His entrance examination is negative for reports of a cardiac disorder; however, a "history of heart murmur" was noted on a dental examination conducted on the same date as his entrance examination.  The Veteran has also indicated that he was drafted into the Army in 1966 but that he was ultimately found to be unfit for service based upon a pre-existing cardiac condition.  Upon remand, a request for the Veteran's records from his induction into the Army in 1966 should be requested.

The Veteran has a current diagnoses of cardiac disorders, and there is evidence of treatment for a cardiac disorder in service.  Despite the evidence pertinent to current diagnoses and in-service incurrence, the Veteran has not been afforded a VA examination.  Thus, there is insufficient competent medical evidence for VA to make a decision on his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Upon remand, a VA examination should be scheduled to determine the nature and etiology of the Veteran's cardiac disorder(s).  

Accordingly, the case is REMANDED for the following action:

1.  In accordance with VBA Fast Letter No. 11-03, dated January 11, 2011, and VBA Training Letter 11-03, dated  April 27, 2011, as well as any subsequent directives, the Veteran's appeal for service connection for diabetes mellitus secondary to exposure to water contaminates during service at Camp Lejeune must be remanded to the Louisville, Kentucky RO for further development.

2.  Contact the National Personnel Records Center (NPRC), the Department of the Army and/or any other appropriate agency and request that all of the Veteran's service records from his induction into the Army in 1966, particularly any entrance examinations and findings of disqualification for service, be provided for inclusion with the claims folder.  If such records are unavailable, a negative response should be obtained and a search undertaken for alternative records showing evidence of disqualification from Army service in 1966.  

3.  After the aforementioned development has been completed, schedule the Veteran for a VA examination by a specialist in cardiology to determine the nature and etiology of his current cardiac disorders.  The claims folder and a copy of this remand must be reviewed by the examiner, and all indicated tests and studies should be performed.  

The examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any current cardiac disorder had its onset as a result of events in service.  If it is established that the Veteran was disqualified from service by the Army in 1966 as a result of a cardiac disorder, the examiner should determine whether the pre-existing cardiac disorder was aggravated beyond the natural progression of the disease as a result of his period of active service.   The examiner must reconcile all findings with the service treatment records reflecting treatment for cardiac abnormalities.  

If the examiner determines that he/she cannot provide an opinion on the issue without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  After the above has been completed, readjudicate the issues, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any issue continues to be denied, the Veteran must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


